DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
Claim(s) 1-20 is/are objected to because of the following informalities:
Claim 1, Ln. 4-5 recites “the sound generator and at least one sound receiver” which should read “the sound generator and the at least one sound receiver” for clarity
Claim 1, Ln. 5 recites “processer or to analyze” which should read “processer to analyze”
Claim 3, Ln. 1 recites “pressure sensory” which should read “pressure sensor”
Claim 3, Ln. 1 recites “and flow sensor” which should read “and a flow sensor”
Claim 3, Ln. 3 recites “within the trachea” which should read “within the trachea of the patient” for clarity
Claim 5, Ln. 2 recites “a patient” which should read “the patient” following after claim 1
Claim 5, Ln. 2 recites “verses” which should read “versus”
Claim 5, Ln. 2-3 recites “the ventilation device” which should read “a ventilation device” as it is a first introduction
Claim 10, Ln. 2 recites “the resistance parameter” which should read “the flow resistance parameter” for consistency with claim 3
Claim 11, Ln. 9 recites “the data” which should read “data” as it is a first introduction
Claim 11, Ln. 9 recites “the pressure sensor and flow sensor” which should read “the pressure sensor and the flow sensor” for clarity
Claim 14, Ln. 9 recites “the data” which should read “data” as it is a first introduction
Claim 14, Ln. 9 recites “the pressure sensor and flow sensor” which should read “the pressure sensor and the flow sensor” for clarity
Claim 15, Ln. 1-2 recites “the airway sonic reflection morphology” which should read “airway sonic reflection morphology” as it is a first introduction
Claim 16, Ln. 1 recites “the size” which should read “a size” as it is a first introduction (note the “size” in claim 14 is different than claim 16)
Claim 17, Ln. 9 recites “sound receiver” which should read “a second sound receiver” for clarity
Claim 17, Ln. 11 recites “the pooling” which should read “pooling” as it is a first introduction
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 15-16 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "displaying information includes a change in the airway sonic reflection morphology" which deems the claim indefinite. The claim is not clear as the active step of “displaying information” is defined as “a change in the airway sonic reflection morphology”. How is “displaying” performed by a change in airway sonic reflection morphology? It appears the claim intends to specify not how displaying occurs but instead what is being displayed (see how claims 12 and 13 are written). For the purposes of examination the limitation will be interpreted as reading "displaying information includes displaying a change in the airway sonic reflection morphology."
Claim 16 recites the limitation "displaying information includes a change in the size of the passageway detected distal of the ETT tip over time" which deems the claim indefinite. The claim is not clear as the active step of “displaying information” is defined as “a change in the size of the passageway detected distal of the ETT tip”. How is “displaying” performed by a change in size of the passageway? It appears the claim intends to specify not how displaying occurs but instead what is being displayed (see how claims 12 and 13 are written). For the purposes of examination the limitation will be interpreted as reading "displaying information includes displaying a change in the size of the passageway detected distal of the ETT tip over time."
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 1-3, 5, 8-10, and 17 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-2, 4, 7-10, and 12 of U.S. Patent No. 9,707,363. Although the claims at issue are not identical, they are not patentably distinct from each other because all elements of instant claim 1 are found within the method of patent claim 1. A further mapping of dependent claims is as follows:
Instant claim 2 vs. patent claim 2
Instant claim 3 vs. patent claim 4
Instant claim 5 vs. patent claim 7
Instant claim 8 vs. patent claim 8
Instant claim 9 vs. patent claim 9
Instant claim 10 vs. patent claim 10
Instant claim 17 vs. patent claim 12
Claim(s) 1-11, 14, and 17 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-4, 7-11, and 13 of U.S. Patent No. 10,751,492. Although the claims at issue are not identical, they are not patentably distinct from each other because all elements of instant claim 1 are found within the overall requirements of patent claim 1, the instant claim merely being broader in scope. A further mapping of dependent claims is as follows:
Instant claim 2 vs. patent claim 2
Instant claim 3 vs. patent claim 3
Instant claim 4 vs. patent claim 4
Instant claim 6 vs. patent claim 7
Instant claim 7 vs. patent claim 8
Instant claim 8 vs. patent claim 9
Instant claim 9 vs. patent claim 10
Instant claim 10 vs. patent claim 11
Instant claim 11 vs. patent claim 7
Instant claim 14 vs. patent claim 8
Instant claim 17 vs. patent claim 13
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wodicka et al. (U.S. Patent 6705319) in view of Deutsch et al. (U.S. Pub. 2014/0366874).
Regarding claim 1, Wodicka discloses a system (e.g. Fig. 12; Col. 10-13) for use of acoustic reflectometry in ventilation devices, the system comprising: a sound generator (#74; Col. 10, Ln. 1-15) to emit sound waves into an endotracheal tube ("ETT") (#10; Col. 10, Ln. 46-59); at least one sound receiver (#76, 78; Col. 10, Ln. 1-15) to detect returning acoustic reflections; at least one processor (#94; Col. 10, Ln. 16-26) and memory (#96; Col. 10, Ln. 16-26) coupled to the sound generator and the at least one sound receiver, the memory including instructions to cause the at least one processer to analyze timings and amplitudes of the returning acoustic reflections to determine a location and size of an ETT obstruction (Col. 12-13 – “location and magnitude of obstructions”). Other embodiments of Wodicka beyond that of Fig. 12 may alternately read on the instant claim.
Wodicka fails to disclose instructions to calculate flow resistance within the ETT and to estimate a pressure drop across the ETT using the calculated flow resistance when a patient spontaneously breathes. It is noted that the flow resistance is not required by the claim to be calculated based upon the determined ETT obstruction.
Deutsch teaches a respiratory electroacoustic device (¶¶0107, 0236-0248) and teaches using data representative of a size of an ETT obstruction to calculate flow resistance within the ETT (¶¶0241, 0245-0246 – right side of equation in ¶0246 except for “F”), estimating a pressure drop across the ETT using the calculated flow resistance when a patient spontaneously breathes (¶0246 – full equation in ¶0246). The estimated pressure drop taught by Deutsch will equally occur when a patient may be spontaneously breathing. Deutsch teaches estimating a pressure drop across the ETT using a calculated flow resistance as providing the benefit of assessing tracheal pressure downstream of a partially obstructed ETT using conventional fluid mechanics techniques which may then be used for various reasons, such as being exploited by a ventilator control system (¶¶0245-0247, 0260).
It would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to have incorporated in Wodicka the reflectometry device calculating flow resistance within the ETT; estimating a pressure drop across the ETT using the calculated flow resistance when a patient spontaneously breathes in order to provide the benefit of assessing tracheal pressure downstream of a partially obstructed ETT using conventional fluid mechanics techniques which may then be used for various reasons, such as being exploited by a ventilator control system in view of Deutsch. It is noted that the flow resistance is not required by the claim to be calculated based upon the determined ETT obstruction.
Claim(s) 2-4 and 9-10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wodicka et al. (U.S. Patent 6705319) in view of Deutsch et al. (U.S. Pub. 2014/0366874) and further in view of Jafari et al. (U.S. Pub. 2002/0053345).
Regarding claim 2, Wodicka teaches the invention as modified above but fails to teach a pressure sensor and a flow sensor in an airway circuit.
Jafari teaches a ventilator (Fig. 1 #32; ¶¶0023-0033) including a pressure sensor (#60) and a flow sensor (#38) in an airway circuit. Jafari teaches a flow sensor as providing the benefit of quantitatively measuring the amount of fluid flowing through the ventilator (¶0026) and a pressure sensor as providing the benefit of monitoring patient exhaust air in an expiratory limb (¶0028).
It would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to have incorporated in the modified Wodicka a pressure sensor and a flow sensor in an airway circuit in order to provide the benefits of quantitatively measuring the amount of fluid flowing through the ventilator and monitoring patient exhaust air in an expiratory limb in view of Jafari.
Regarding claim 3, Wodicka teaches the invention as modified above but fails to teach a pressure sensor and a flow sensor in an airway circuit, wherein the memory includes instructions to cause the at least one processor to determine a pressure within the trachea based on an algorithm that implements an equation generally of the form: PTRACHEA = PAW - RTUBE x Flow, where PTRACHEA = tracheal pressure, PAW = mean pressure at a Y-piece, RTUBE = flow resistance parameter, Flow = airway flow.
Jafari teaches a ventilator (Fig. 1 #32; ¶¶0023-0033) including a pressure sensor (#60) and a flow sensor (#38) in an airway circuit. Jafari teaches a flow sensor as providing the benefit of quantitatively measuring the amount of fluid flowing through the ventilator (¶0026) and a pressure sensor as providing the benefit of monitoring patient exhaust air in an expiratory limb (¶0028).
It would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to have incorporated in the modified Wodicka a pressure sensor and a flow sensor in an airway circuit in order to provide the benefits of quantitatively measuring the amount of fluid flowing through the ventilator and monitoring patient exhaust air in an expiratory limb in view of Jafari.
Deutsch, as previously incorporated in Wodicka, teaches determining a pressure within the trachea based on an algorithm (¶¶0241-0249) that implements an equation generally of the form: PTRACHEA = PAW - RTUBE x Flow (¶0249), where PTRACHEA = tracheal pressure (¶0249 - Ptr), PAW = ventilation pressure (¶0249 – PV), RTUBE = flow resistance parameter (¶0246 – PR calculation except for F), Flow = airway flow (¶0246 – F). The phrasing “generally of the form” is not read as limiting the equation to only the exact variables recited for the equation. One of ordinary skill in the art would have considered it prima facie obvious that the ventilation pressure value in Deutsch would be “generally of a form” to suggest a mean pressure value at a Y-piece as ventilation being delivered to a patient must pass through a Y-piece to pass from an inhalation limb to the patient. Deutsch teaches this form of equation as providing the benefit of supplying an estimate of tracheal pressure during ventilation which accounts for a level of obstruction (¶¶0241-0249).
It would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to have further incorporated in the modified Wodicka the memory includes instructions to cause the at least one processor to determine a pressure within the trachea based on an algorithm that implements an equation generally of the form: PTRACHEA = PAW - RTUBE x Flow, where PTRACHEA = tracheal pressure, PAW = mean pressure at a Y-piece, RTUBE = flow resistance parameter, Flow = airway flow in order to provide the benefits of quantitatively measuring the amount of supplying an estimate of tracheal pressure during ventilation which accounts for a level of obstruction of Deutsch.
Regarding claim 4, Wodicka teaches the invention as modified above but fails to explicitly teach the memory includes instructions to cause the at least one processor receive manual input from a user to obtain a trachea pressure that is above, at, or below a desired baseline pressure, when the user is monitoring real-time tracheal pressure calculated using the algorithm.
However, the limitations of the claim generally cover any possible input by a user of a trachea pressure during real-time ventilation as the potential inputs recited by the claim cover all possible pressure considerations (i.e. above, at, or below). One of ordinary skill in the art would have considered it prima facie obvious that the device of Wodicka would be configured to allow input of a desired trachea pressure by a user, even if that trachea pressure were just a trachea pressure already being applied. It is further noted that the claim only essentially recites that the processor can receive manual input but not necessarily that the input is then used to alter the trachea pressure.
It would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to have further incorporated in the modified Wodicka the memory includes instructions to cause the at least one processor receive manual input from a user to obtain a trachea pressure that is above, at, or below a desired baseline pressure, when the user is monitoring real-time tracheal pressure calculated using the algorithm in order to provide the benefit of allowing a clinician to provide manual input to control ventilation therapy.
Regarding claim 9, Wodicka teaches the invention as modified above and Deutsch as incorporated therein further suggests as obvious the system is configured to simultaneously display ventilation trended variables along with trended tracheal pressure calculated by the algorithm, trended ETT resistance calculated by the algorithm, trended ETT obstruction percentage, trended passageway size around the ETT tip, trended relative movement of the ETT tip within a trachea, or any combination thereof (Figs. 12A-12B; ¶¶0371-0377) to assist the user in diagnosing changes in the ventilation trended variables. The displaying of variables over a time period may be considered a trend.
Regarding claim 10, Wodicka teaches the invention as modified above and together with Deutsch further suggests as obvious the system is configured to indicate when to suction the ETT based on a trend of the flow resistance parameter calculated using the algorithm. The flow resistance parameter cited in claim 3 above includes an obstruction level determination in Deutsch (¶¶0241, 0246). Wodicka then teaches the device issues a warning signal when an ETT requires suctioning (Col. 12, Ln. 64 – Col. 13, Ln. 14). One of ordinary skill in the art would thus have considered it prima facie obvious to have applied in the modified Wodicka following a trend of the obstruction level in order to determine when suctioning is required.
Claim(s) 6-7 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wodicka et al. (U.S. Patent 6705319) in view of Deutsch et al. (U.S. Pub. 2014/0366874) and further in view of Jafari et al. (U.S. Pub. 2002/0053345) and further in view of Raphael (U.S. Pub. 2003/0034035).
Regarding claim 6, Wodicka teaches the invention as modified above and further teaches the system further comprising an alarm (Col. 13, Ln. 6-14); and to display information that there is a partial obstruction detected in the ETT (claim 13)
The modified Wodicka fails to teach the alarm is issued when a predetermined high pressure is detected and, wherein the system is further configured to determine a possible cause of the high pressure alarm.
Wodicka does teach providing a warning signal based upon preselected conditions, such as non-patency of the ETT (Col. 13, Ln. 6-14). One having ordinary skill in the art would recognize that non-patency of the ETT will cause a high pressure situation. Raphael teaches that in use of endotracheal tubes it is known in the ventilator art to provide a ventilator alarm to a clinician or nurse when an undesirable rise in circuit pressure occurs, a situation indicative of an obstruction of an endotracheal tube (¶0010).
It would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to have incorporated in the modified Wodicka the alarm is issued when a predetermined high pressure is detected and, wherein the system is further configured to determine a possible cause of the high pressure alarm in order to provide the benefit of signaling to a clinician or nurse that an obstruction and/or non-patency situation of the ETT is occurring in view of Wodicka and Raphael.
Regarding claim 7, Wodicka teaches the invention as modified above and further teaches the system further comprising an alarm (Col. 13, Ln. 6-14); and to display information that there is a partial obstruction detected in the ETT (claim 13)
The modified Wodicka fails to teach the alarm is issued when a predetermined low volume is detected, wherein the system is further configured to determine a possible cause of the low volume alarm.
Wodicka does teach providing a warning signal based upon preselected conditions such as non-patency of the ETT or when the airway diameter at the tip of the ETT is smaller than an outer diameter of the ETT (Col. 13, Ln. 6-14). One having ordinary skill in the art would recognize that either non-patency of the ETT or placement of the ETT within an airway of too small a diameter may cause a low volume situation. Raphael teaches that in use of endotracheal tubes it is known in the ventilator art to provide a ventilator alarm to a clinician or nurse when an inadequate gas volume delivery is being provided, a situation indicative of an obstruction of an endotracheal tube (¶0010).
It would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to have incorporated in the modified Wodicka the alarm is issued when a predetermined low volume is detected, wherein the system is further configured to determine a possible cause of the low volume alarm in order to provide the benefit of signaling to a clinician or nurse that an obstruction, non-patency, and/or over-insertion situation of the ETT is occurring in view of Wodicka and Raphael.
Claim(s) 8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wodicka et al. (U.S. Patent 6705319) in view of Deutsch et al. (U.S. Pub. 2014/0366874) and further in view of Skidmore et al. (U.S. Pub. 2011/0154241).
Regarding claim 8, Wodicka teaches the invention as modified above but fails to teach the system further comprising an alarm using a hierarchy that is determined by acoustic reflection information. 
Wodicka does teach providing a warning signal based upon preselected conditions, such as non-patency of the ETT (Col. 13, Ln. 6-14).
Skidmore teaches a ventilator alarm display (Fig. 2) including issuing alarms using a hierarchy that is determined by acoustic reflection information (¶0017, 0031).  Skidmore teaches alarms based on a hierarchy as providing the benefit of prioritizing the display of alarm messages to a user (¶0038).
It would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to have incorporated in the modified Wodicka an alarm using a hierarchy that is determined by acoustic reflection information in order to provide the benefit of prioritizing the display of alarm messages to a user in view of Skidmore.
Claim(s) 11 and 14-15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wodicka et al. (U.S. Patent 6705319) in view of Jafari et al. (U.S. Pub. 2002/0053345) and further in view of Raphael (U.S. Pub. 2003/0034035).
Regarding claim 11, Wodicka discloses a system (e.g. Fig. 12; Col. 10-13) for use of acoustic reflectometry in ventilation devices, the system comprising: a sound generator (#74; Col. 10, Ln. 1-15) to emit sound waves into an endotracheal tube ("ETT") (#10; Col. 10, Ln. 46-59); at least one sound receiver (#76, 78; Col. 10, Ln. 1-15) to detect returning acoustic reflections; a reflectometry device (e.g. electronic processing elements of Fig. 12) having a controller (#92; Col. 10, Ln. 16-26) for analyzing timings and amplitudes of the returning acoustic reflections to determine a size of a passageway around an ETT tip, location and size of ETT obstructions (Col. 12-13 – “location and magnitude of obstructions”), relative movement of the ETT tip within a trachea (Figs. 14-15; Col. 3, Ln. 15-21), or any combination thereof, and a ventilation device (#72; Col. 10, Ln. 1-15) being configured to issue an alarm (Col. 13, Ln. 6-14) and to display information that there is a partial obstruction detected in the ETT (claim 13)
Wodicka fails to disclose the ventilation device having a pressure sensor and a flow sensor in an airway circuit and being configured to analyze data from the pressure sensor and the flow sensor, and to issue the alarm when a predetermined high pressure is detected, and being further configured to determine a possible cause of the high pressure.
Jafari teaches a ventilator (Fig. 1 #32; ¶¶0023-0033) including a pressure sensor (#60) and a flow sensor (#38) in an airway circuit. Jafari teaches a flow sensor as providing the benefit of quantitatively measuring the amount of fluid flowing through the ventilator (¶0026) and a pressure sensor as providing the benefit of monitoring patient exhaust air in an expiratory limb (¶0028).
It would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to have incorporated in Wodicka the ventilation device having a pressure sensor and a flow sensor in an airway circuit and being configured to analyze data from the pressure sensor and the flow sensor in order to provide the benefits of quantitatively measuring the amount of fluid flowing through the ventilator and monitoring patient exhaust air in an expiratory limb in view of Jafari.
Wodicka does teach providing a warning signal based upon preselected conditions, such as non-patency of the ETT (Col. 13, Ln. 6-14). One having ordinary skill in the art would recognize that non-patency of the ETT will cause a high pressure situation. Raphael teaches that in use of endotracheal tubes it is known in the ventilator art to provide a ventilator alarm to a clinician or nurse when an undesirable rise in circuit pressure occurs, a situation indicative of an obstruction of an endotracheal tube (¶0010).
It would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to have further incorporated in Wodicka issuing the alarm when a predetermined high pressure is detected, and being further configured to determine a possible cause of the high pressure in order to provide the benefit of signaling to a clinician or nurse that an obstruction and/or non-patency situation of the ETT is occurring in view of Wodicka and Raphael.
Regarding claim 14, Wodicka discloses a system (e.g. Fig. 12; Col. 10-13) for use of acoustic reflectometry in ventilation devices, the system comprising: a sound generator (#74; Col. 10, Ln. 1-15) to emit sound waves into an endotracheal tube ("ETT") (#10; Col. 10, Ln. 46-59); at least one sound receiver (#76, 78; Col. 10, Ln. 1-15) to detect returning acoustic reflections; a reflectometry device (e.g. electronic processing elements of Fig. 12) having a controller (#92; Col. 10, Ln. 16-26) for analyzing timings and amplitudes of the returning acoustic reflections to determine a size of a passageway around an ETT tip, location and size of ETT obstructions (Col. 12-13 – “location and magnitude of obstructions”), relative movement of the ETT tip within a trachea (Figs. 14-15; Col. 3, Ln. 15-21), or any combination thereof, and a ventilation device (#72; Col. 10, Ln. 1-15) being configured to issue an alarm (Col. 13, Ln. 6-14) and to display information that there is a possible mainstem bronchial intubation (Figs. 14-15 display at tip will be distinctly different when inserted into a bronchus; Col. 1, Ln. 31-67; Col. 7, Ln. 1-12)
Wodicka fails to disclose the ventilation device having a pressure sensor and a flow sensor in an airway circuit and being configured to analyze data from the pressure sensor and the flow sensor, and to issue the alarm when a predetermined low volume flow is detected, and being further configured to determine a possible cause of the low volume flow.
Jafari teaches a ventilator (Fig. 1 #32; ¶¶0023-0033) including a pressure sensor (#60) and a flow sensor (#38) in an airway circuit. Jafari teaches a flow sensor as providing the benefit of quantitatively measuring the amount of fluid flowing through the ventilator (¶0026) and a pressure sensor as providing the benefit of monitoring patient exhaust air in an expiratory limb (¶0028).
It would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to have incorporated in Wodicka the ventilation device having a pressure sensor and a flow sensor in an airway circuit and being configured to analyze data from the pressure sensor and the flow sensor in order to provide the benefits of quantitatively measuring the amount of fluid flowing through the ventilator and monitoring patient exhaust air in an expiratory limb in view of Jafari.
Wodicka does teach providing a warning signal based upon preselected conditions, such as non-patency of the ETT (Col. 13, Ln. 6-14). One having ordinary skill in the art would recognize that either non-patency of the ETT or placement of the ETT within an airway of too small a diameter may cause a low volume situation. Raphael teaches that in use of endotracheal tubes it is known in the ventilator art to provide a ventilator alarm to a clinician or nurse when an inadequate gas volume delivery is being provided, a situation indicative of an obstruction of an endotracheal tube (¶0010).
It would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to have further incorporated in Wodicka issuing the alarm when a predetermined low volume flow is detected, and being further configured to determine a possible cause of the low volume flow in order to provide the benefit of signaling to a clinician or nurse that an obstruction, non-patency, and/or over-insertion situation of the ETT is occurring in view of Wodicka and Raphael.
Regarding claim 15, Wodicka teaches the invention as modified above and further teaches displaying information includes displaying a change in airway sonic reflection morphology (Figs. 14-15). The change of the claim can be read as a difference between locations and is not required to be a change over time.
Claim(s) 12-13 and 16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wodicka et al. (U.S. Patent 6705319) in view of Jafari et al. (U.S. Pub. 2002/0053345) and further in view of Raphael (U.S. Pub. 2003/0034035) and further in view of Deutsch et al. (U.S. Pub. 2014/0366874).
Regarding claim 12, Wodicka teaches the invention as modified above but fails to teach displaying information includes displaying a trend of ETT tip position over time.
Deutsch teaches a respiratory electroacoustic device (¶¶0107, 0236-0248) and teaches displaying a trend of ETT data over time (Figs. 12A-12B; ¶¶0371-0377). The displaying of variables over a time period may be considered a trend. One of ordinary skill in the art would have considered it prima facie obvious to try displaying any of the data already available in Wodicka related to the ventilation therapy being performed. One of ordinary skill in the art would have considered it prima facie obvious that the displaying of trended data affords a user a visual overview of how treatment is progressing.
It would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to have incorporated in the modified Wodicka displaying a trend of ETT tip position over time as ETT tip position is already available in Wodicka and as Deutsch illustrates that the displaying of trended data affords a user a visual overview of how treatment is progressing.
Regarding claim 13, Wodicka teaches the invention as modified above but fails to teach displaying information includes displaying a trend of ETT resistance over time.
Deutsch teaches a respiratory electroacoustic device (¶¶0107, 0236-0248) and teaches using data representative of a size of an ETT obstruction to calculate flow resistance within the ETT (¶¶0241, 0245-0246 – right side of equation in ¶0246 except for “F”). Deutsch teaches a calculated flow resistance as providing the benefit of assessing tracheal pressure downstream of a partially obstructed ETT using conventional fluid mechanics techniques which may then be used for various reasons, such as being exploited by a ventilator control system (¶¶0245-0247, 0260). Deutsch further teaches displaying a trend of ETT data over time (Figs. 12A-12B; ¶¶0371-0377). The displaying of variables over a time period may be considered a trend. One of ordinary skill in the art would have considered it prima facie obvious to try displaying any of the data already available in relation to the ventilation therapy being performed. One of ordinary skill in the art would have considered it prima facie obvious that the displaying of trended data affords a user a visual overview of how treatment is progressing.
It would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to have incorporated in the modified Wodicka determining ETT resistance in order to provide the benefit of assessing tracheal pressure downstream of a partially obstructed ETT using conventional fluid mechanics techniques which may then be used for various reasons, such as being exploited by a ventilator control system. It would then have further been prima facie obvious to one having ordinary skill in the art at the time of the invention to have incorporated in the modified Wodicka displaying a trend of ETT resistance over time as Deutsch illustrates that the displaying of trended data affords a user a visual overview of how treatment is progressing.
Regarding claim 16, Wodicka teaches the invention as modified above and further teaches displaying information includes displaying a size of the passageway detected distal of the ETT tip (Figs. 14-15).
Wodicka as modified fails to teach displaying a change in the size of the passageway detected distal of the ETT tip over time.
Deutsch teaches a respiratory electroacoustic device (¶¶0107, 0236-0248) and teaches displaying a trend of ETT data over time (Figs. 12A-12B; ¶¶0371-0377). The displaying of variables over a time period may be considered a trend. One of ordinary skill in the art would have considered it prima facie obvious to try displaying any of the data already available in Wodicka related to the ventilation therapy being performed. One of ordinary skill in the art would have considered it prima facie obvious that the displaying of trended data affords a user a visual overview of how treatment is progressing.
It would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to have incorporated in the modified Wodicka displaying a change in the size of the passageway detected distal of the ETT tip over time as the size of the passageway detected distal of the ETT tip is already available in Wodicka and as Deutsch illustrates that the displaying of trended data affords a user a visual overview of how treatment is progressing.
Claim(s) 17-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wodicka et al. (U.S. Patent 6705319).
Regarding claim 17, Wodicka discloses a system (e.g. Fig. 12; Col. 10-13) for use of acoustic reflectometry in ventilation devices, the system comprising: a sound generator (#74; Col. 10, Ln. 1-15) to emit sound waves into an endotracheal tube ("ETT") (#10; Col. 10, Ln. 46-59); at least one sound receiver (one of #76, 78; Col. 10, Ln. 1-15) to detect returning acoustic reflections; a reflectometry device (e.g. electronic processing elements of Fig. 12) having a controller (#92; Col. 10, Ln. 16-26) for analyzing timings and amplitudes of the returning acoustic reflections to determine a size of a passageway around an ETT tip, location and size of ETT obstructions (Col. 12-13 – “location and magnitude of obstructions”), relative movement of the ETT tip within a trachea (Figs. 14-15; Col. 3, Ln. 15-21), or any combination thereof, and a ventilation device (#72; Col. 10, Ln. 1-15) including a second sound generator, second sound receiver (other of #76, 78), or any combination thereof, within a ventilator hose or the ventilation device to detect faults including the location and severity of hose kinking (Col. 3, Ln. 42-45, Col. 13, Ln. 6-14), the location and severity of hose occlusion due to pooling of condensation in the hose, hose partial or full disconnection location, or the presence or absence of airway circuit devices. The recitation of hose occlusion caused by pooling of condensation in the hose represents an intended occurrence/functionality as is given limited patentable weight (MPEP 2114).
Wodicka fails to explicitly disclose the ventilation device having at least one processor and memory.
However, Wodicka discusses element 72 as a mechanical ventilator capable of cooperating with apparatus 70 (Col. 8, Ln. 59-65). One of ordinary skill in the art would have obviously recognized that a mechanical ventilator of this form is electronically controlled by computing structures with a processor and memory.
It would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to have specified in Wodicka the ventilation device having at least one processor and memory as mechanical ventilators are known in the art to conventionally be electronically controlled by computing structures with a processor and memory.
Regarding claim 18, Wodicka teaches the invention as modified above and further teaches the reflectometry device is configured to display information including the location and severity of the hose occlusion (Figs. 14-15). The type of display shown in Figs. 14-15 will show both the location (“Time” axis) and severity (“Amplitude” axis) of any possible hose occlusion.
Regarding claim 19, Wodicka teaches the invention as modified above and further suggests as obvious the reflectometry device is configured to display information including the hose partial or full disconnection location (Figs. 14-15). The type of display shown in Figs. 14-15 will show incomplete data along the “Time” axis in the event of a full disconnection, with the “Time” axis being indicative of a location of the full disconnection.
Regarding claim 20, Wodicka teaches the invention as modified above and further teaches the reflectometry device is configured to display information including the location and severity of the hose kinking (Figs. 14-15). The type of display shown in Figs. 14-15 will show both the location (“Time” axis) and severity (“Amplitude” axis) of any possible hose kinking as kinking will not display meaningfully differently than an occlusion within the tube since the result kinking of reduced effective tube diameter.
Allowable Subject Matter
Claim 5 is/are objected to as being dependent upon a rejected base claim, but would be allowable over the prior art if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claim 5 is solely rejected based upon the above nonstatutory double patenting rejection.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 5, Wodicka fails to teach or suggest the system is configured to display a first set of work of breathing ("WOB") parameters based on an actual WOB share of a patient verses the ventilation device and a second set of WOB parameters based on the algorithm, wherein a comparison of the first set of parameters with the second set of parameters is indicative of a patient's readiness for weaning off the ventilation device. Wodicka has no consideration for the particular work of breathing parameters recited by the instant claim.
It is thus found that one having ordinary skill in the art at the time of the invention would only have arrived at the instantly claimed invention by way of improper hindsight reasoning.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, see PTO-892 for additionally attached references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH D BOECKER whose telephone number is (571)270-0376. The examiner can normally be reached M-F 8:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH D. BOECKER/Primary Examiner, Art Unit 3785